William Louis Kranz v. State of Maryland, No. 63, September Term, 2017

CRIMINAL PROCEDURE — MARYLAND UNIFORM POSTCONVICTION
PROCEDURE ACT — Jurisdiction under the Maryland Uniform Postconviction
Procedure Act, Maryland Code Annotated, Criminal Procedure §§ 7-101 to 7-109, is
determined upon the filing of a petition for post-conviction relief and is not defeated upon
the release of a petitioner from custody prior to the completion of appellate review, if any.
The Court of Special Appeals therefore was not divested of jurisdiction to consider the
merits of Petitioner’s petition for post-conviction relief after Petitioner completed his
sentence, including probation.
Circuit Court for Cecil County
Case No. 07-K-06-000806
Argued: March 2, 2018


                                 IN THE COURT OF APPEALS
                                      OF MARYLAND

                                            No. 63

                                    September Term, 2017



                                  WILLIAM LOUIS KRANZ

                                               v.

                                   STATE OF MARYLAND



                                  Barbera, C.J.,
                                  Greene
                                  Adkins
                                  McDonald
                                  Watts
                                  Hotten
                                  Getty,
                                               JJ.



                                  Opinion by Barbera, C.J.
                                    Hotten, J., dissents.



                                     Filed: June 21, 2018
       We consider in this case whether a trial court or, as here, an appellate court is

divested of jurisdiction over a timely-filed petition for post-conviction relief if, during

litigation of the petition, the petitioner is no longer “in custody” for purposes of the

Maryland Uniform Postconviction Procedure Act (“UPPA”), Maryland Code Annotated,

Criminal Procedure (“CP”) §§ 7-101 to 7-109. We hold that jurisdiction under the UPPA

is determined upon the filing of the petition and, barring a procedural default by the

petitioner, is not defeated upon the petitioner’s release from custody prior to completion of

full review, including any appellate review, of the case. We therefore reverse the judgment

of the Court of Special Appeals, which came to the opposite conclusion.

                                             I.

                          Background and Procedural History

       Following a jury trial in the Circuit Court for Cecil County, Petitioner William

Kranz was convicted of two counts each of first-degree assault and reckless endangerment.

On July 31, 2009, the court sentenced Petitioner to ten years’ imprisonment, five of which

were suspended, and three years’ supervised probation. On direct appeal, the Court of

Special Appeals affirmed the judgment of conviction. Kranz v. State, No. 1548 (Md. Ct.

Spec. App. Nov. 9, 2010), cert. denied, 418 Md. 191 (2011).

       On February 17, 2012, Petitioner filed a timely petition for post-conviction relief.1

He contended that the State had committed a violation under Brady v. Maryland, 373 U.S.
1
         Petitioner filed the petition within ten years following imposition of his sentence,
as required by the UPPA without the need to show “extraordinary cause.” CP § 7-103(b)
(“Unless extraordinary cause is shown, a petition under this subtitle may not be filed more
than 10 years after the sentence was imposed.”).
83 (1963), entitling him to a new trial. Following denial of relief by the post-conviction

court, Petitioner filed, on June 19, 2013, an application for leave to appeal. On April 7,

2015, Petitioner completed his sentence, including the three-year probationary period.

          On August 31, 2016, more than three years after Petitioner filed the application for

leave to appeal, the Court of Special Appeals granted the application and placed the case

on its regular appeals docket. Petitioner briefed the merits of his claim that the State had

committed a Brady violation. The State, in addition to responding to the merits of that

claim, included a motion to dismiss the appeal. In support of dismissal, the State made two

arguments: First, Petitioner was no longer incarcerated, on parole, or on probation, and

therefore was not “in custody” for purposes of CP § 7-101 of the UPPA, rendering the case

moot; second, Petitioner’s loss of “in-custody” status divested the Court of Special Appeals

of jurisdiction to consider the appeal.

          The Court of Special Appeals issued a reported opinion granting the State’s motion

to dismiss the appeal. Kranz v. State, 233 Md. App. 600 (2017). The intermediate appellate

court opted not to address the State’s mootness argument. The court instead rested its

dismissal of the appeal on its interpretation of the UPPA, agreeing with the State that the

court lost jurisdiction to entertain the appeal once Petitioner was no longer in custody. Id.

at 603.

          In reaching that decision, the Court of Special Appeals relied principally on

McMannis v. State, 311 Md. 534 (1988), and Obomighie v. State, 170 Md. App. 708 (2006).

Kranz, 233 Md. App. at 607–10. We shall discuss both cases in detail below. It is enough

to note at this point that each court—this Court in McMannis and the Court of Special

                                               2
Appeals in Obomighie—held that full expiration of the petitioners’ sentences divested the

court of jurisdiction. See McMannis, 311 Md. at 536; Obomighie, 170 Md. App. at 710.

In light of those decisions, the Court of Special Appeals held in the present case that it was

divested of jurisdiction when Petitioner completed his period of probation. 233 Md. App.

at 610.

          Upon the Court of Special Appeals’ dismissal of the appeal, Petitioner sought

further review in this Court. We issued a writ of certiorari to consider whether the full

expiration of a petitioner’s sentence during the litigation of a timely-filed post-conviction

petition divests the courts of jurisdiction over the action. Kranz v. State, 456 Md. 254

(2017).

                                              II.

                                  The Parties’ Contentions

          Petitioner argues that appellate courts retain jurisdiction to review petitions for

post-conviction relief, even if the petitioner is no longer in custody at the time of review,

so long as the petitioner filed the petition while “in custody,” as that term is employed in

the UPPA. Such a rule, in Petitioner’s view, is consistent with the holding of this Court in

McMannis v. State, 311 Md. 534 (1988), is supported by the United States Supreme Court’s

holding in Carafas v. LaVallee, 391 U.S. 234 (1968), and would harmonize the various

provisions of the UPPA.

          The State disagrees not only with Petitioner’s read of the UPPA but also his

assessment of the impact of McMannis and Carafas. The State also looks to Obomighie v.

State, 170 Md. App. 708 (2006), upon which the Court of Special Appeals relied in

                                               3
deciding the case at bar. Before considering the parties’ respective views of those three

cases, we pause to summarize them. We also refer to Parker v. Ellis, 362 U.S. 574 (1960),

a case that preceded Carafas and informed the Supreme Court’s decision in that case.

                                          Carafas

       We begin with Carafas. Petitioner James Carafas was tried in a New York state

court, convicted of certain crimes, and sentenced to a term of incarceration. 391 U.S. at

235. While incarcerated, he pursued a direct appeal and state court collateral review,

without success, id. at 235–36, then filed a federal habeas corpus petition under 28 U.S.C.

§ 2254, id. at 236. The federal district court dismissed the petition on the merits, and the

Court of Appeals for the Second Circuit affirmed the dismissal. Carafas then filed a

petition for writ of certiorari in the United States Supreme Court. The Supreme Court

granted the petition and issued the writ on October 16, 1967. By then, Carafas had served

his sentence and, as of March 6, 1967, was no longer on parole. Id.

       New York argued that the case was moot because Carafas, having fully served his

sentence, no longer was eligible for habeas corpus relief. For that proposition, New York

evidently relied on a per curiam opinion of the Court, Parker v. Ellis, 362 U.S. 574 (1960).

That case involved a federal habeas corpus petition brought by Parker, who was then

serving a sentence for a conviction in a Texas state court. Id. at 574. The federal district

court dismissed the petition, and the Court of Appeals for the Fifth Circuit affirmed. Id.

The Supreme Court granted Parker’s petition for writ of certiorari, but before the case could

be heard, Parker completed his sentence and was released from prison. Id. at 574–75.



                                             4
       The Parker Court held that the expiration of the petitioner’s sentence rendered the

case moot, leaving the Court “without jurisdiction to deal with the merits of petitioner’s

claim.” Id. Over a vigorous dissent by Chief Justice Warren, joined by Justices Black,

Douglas, and Brennan, the Court remanded the case to the Court of Appeals with the

direction “to vacate its judgment and to direct the District Court to vacate its order and

dismiss the application.” Id. at 576. Chief Justice Warren reasoned that the majority too

narrowly construed the text and purpose of the federal habeas statute, ignoring not only the

spirit of the “Great Writ” but its broad statutory language to grant relief “as law and justice

require.” Id. at 582–86 (dissenting opinion) (quoting 28 U.S.C. § 2243). The inequities

highlighted in the Parker dissent would frame the rationale of a unanimous Court eight

years later in Carafas.

       In Carafas, the Supreme Court first rejected New York’s claim that the case was

moot. 391 U.S. at 237. The Court noted that because of his conviction, Carafas “cannot

engage in certain businesses; he cannot serve as an official of a labor union for a specified

period of time; he cannot vote in any election held in New York State; he cannot serve as

a juror.” Id. (footnotes omitted). Given those “‘disabilities or burdens [that] may flow

from’ petitioner’s conviction, he has ‘a substantial stake in the judgment of conviction

which survives the satisfaction of the sentence imposed on him.’” Id. (quoting Fiswick v.

United States, 329 U.S. 211, 222 (1946)).

       New York further argued that because appellate review had not yet concluded,

Carafas’s release from any form of custody before securing Supreme Court review of his

case divested the Supreme Court of jurisdiction to address the merits of his claim. Id. at

                                              5
238. The Court rejected that argument as well. Id. The Court accepted that Carafas was

no longer in custody as defined by the federal habeas statute. The Court nonetheless

concluded that the legislative history of that statute,2 coupled with its provision directing

courts to “dispose of the matter as law and justice require,” 28 U.S.C. § 2243, contemplate

relief “other than immediate release from physical custody.” 391 U.S. at 238–39. The

Court noted, too, that Carafas had endured lengthy delays in obtaining justice and “should

not be thwarted now and required to bear the consequences of [an] assertedly unlawful

conviction simply because the path has been so long that he has served his sentence.” Id.

at 239–40.

       Instructive for our purposes, the holding of Carafas is not based on or limited to the

facts presented in that case. The holding of Carafas is much broader, establishing that once

federal jurisdiction attaches by filing a habeas petition, the federal trial and appellate courts

retain jurisdiction to entertain the petition, even if at some point during the litigation the

petitioner is no longer “in custody” for purposes of that statute. Id. at 238.

                                          McMannis

       This Court relied to a certain extent on Carafas in deciding McMannis. In 1970,

McMannis pled guilty to charges of felony storehouse breaking and theft. 311 Md. at 536.

He completed the entirety of his sentence, including a period of probation, and sometime

later, traveled to West Virginia. Id. at 536–37. There, McMannis, over the span of several

years, was charged and convicted of various separate crimes. Id. at 537. He eventually


       2
        Apparently, the Carafas Court reasoned that the 1966 amendments to the statute
contemplated this expansive relief. See 391 U.S. at 239.
                                               6
was sentenced, based in part on a West Virginia conviction of sexual assault, to life

imprisonment under West Virginia’s recidivist statute. West Virginia used McMannis’s

Maryland conviction as “a necessary predicate” for his enhanced sentence. Id. at 537–38.

       McMannis attempted to have the West Virginia sentence reduced by challenging

the validity of the earlier Maryland conviction. Id. at 535–36. He filed a petition for

post-conviction relief in a Maryland circuit court under Maryland Code Annotated, Article

27, §645A—the predecessor to the UPPA—and prevailed on the merits of the petition.

The Court of Special Appeals reversed, holding that the case was moot. Id. at 536.

       This Court affirmed the intermediate appellate court, though on different grounds.

Id. We looked to Carafas and, as the Supreme Court had done, held that McMannis’s case

was not moot. We reasoned that “[i]f Petitioner is correct in his assertion that his guilty

plea in Maryland in 1970 was not knowing and voluntary, it is clear that he suffers anew

from that constitutional infirmity by the imposition of an enhanced sentence in West

Virginia that is dependent upon the earlier [Maryland] conviction.” Id. at 538–39 (citing

Carafas, 391 U.S. at 237–38).

       We then turned to the State’s alternative argument that the post-conviction court had

no jurisdiction to entertain McMannis’s petition because at the time of filing, he was no

longer in custody for purposes of the post-conviction statute. Id. at 539. That argument

was based on the text of then-Article 27, § 645A(a), the predecessor statute to CP §§ 7-101

and 7-102.3 Section 645A(a) provided that “[a]ny person convicted of a crime and either


       3
         Subsection 645A(a)(1) read, in pertinent part:
       (a) Right to institute proceeding to set aside or correct sentence; time of filing
                                               7
incarcerated under sentence of . . . imprisonment or on parole or probation . . . may

institute a proceeding under this subtitle.” See McMannis, 311 Md. at 539; see also id.

(referring to that portion of § 645A(a) as the “‘custody’ requirement”). McMannis argued

in response that, notwithstanding he was not in custody when he filed the petition, his

petition was timely under a separate provision of the post-conviction statute—§ 645A(e),

which allowed a petition to be filed “at any time.”4 311 Md. at 539–40.

       This Court rejected McMannis’s argument, concluding that the custody requirement

in § 645A(a) was “jurisdictional” and therefore “supersede[d]” the language in § 645A(e)




        initial proceeding. — (1) Subject to the provisions of paragraphs (2) and (3)
        of this subsection, any person convicted of a crime and either incarcerated
        under sentence of death or imprisonment or on parole or probation . . . may
        institute a proceeding under this subtitle in the circuit court for the county to
        set aside or correct the sentence[.]
        Subsection 645A(a)(2) provided that only one petition may be filed and, “[u]nless
extraordinary cause is shown,” may not be filed more than ten years from the imposition
of sentence. The substance of former § 645A(a)(2) can now be found in CP § 7-103(b).
        Subsection (a)(3) generally provided for the time within which a petition may be
filed in a death penalty case. The substance of former § 645A(a)(3) is not addressed in
the present version of the UPPA, as Maryland abolished the death penalty in 2013. 2013
Md. Laws 2298 (Vol. III, Ch. 156, S.B. 276).
        Each provision pertinent here that was housed in either § 645A or § 645J of Article
27 now resides in subtitle 1 of Title 7. CP §§ 7-101 to 7-109. The Revisor’s Notes
accompanying the newly codified Title 7 of the Criminal Procedure Article state that all
sections were recodified without substantive change.
       4
         In 1995, the General Assembly amended § 645A(a) to add subsection (2)(ii),
which reads: “[A] petition under this subtitle may not be filed later than 10 years from the
imposition of sentence.” 1995 Md. Laws 2091, 2092 (Vol. III, Ch. 258, H.B. 409). For
reasons unknown, the General Assembly retained the provision in Art. 27, § 645A(e)
allowing a petition to be filed “at any time” and kept this same language in CP § 7-102(a).
Section § 7-103(b) of the Criminal Procedure Article, like its predecessor provision,
§ 645A(a)(2)(ii), requires petitioners to file within ten years of the imposition of sentence.
See supra note 1.
                                              8
that permitted the filing of a post-conviction petition “at any time.” Id. at 539–41. We

noted that while a petition could be “filed at any time,” the petitioner must be in custody at

the time of filing. Id. at 541. Given McMannis was not in custody when he filed the

petition, this Court held that the circuit court lacked jurisdiction to entertain it. Id. at 536.

                                          Obomighie

       Unlike the petitioner in McMannis, petitioner Obomighie filed his post-conviction

petition while in custody but was released from custody before the circuit court held a

hearing on the petition. 170 Md. App. at 709–10. The circuit court determined that,

because Obomighie was no longer “in custody,” the court was divested of jurisdiction over

the matter. Id. Accordingly, the circuit court dismissed the petition. Id. The Court of

Special Appeals affirmed. Id. at 710.

       The Court of Special Appeals concluded that the General Assembly’s use of the

present tense in CP § 7-101 in the phrase “[t]his title applies to a person . . . who is” in

custody implies that a person must remain in custody throughout the entirety of the

proceedings. Id. at 711 (quoting CP § 7-101). The Court of Special Appeals reasoned that

this phrase in CP § 7-101 precludes post-conviction relief for those petitioners who at some

point after filing lose “in-custody” status. In the view of the Obomighie court, the “custody

requirement”—which the McMannis Court had described as “jurisdictional,” 311 Md. at

539—“circumscribes the period during which post-conviction relief may be granted

notwithstanding the right to initiate a proceeding seeking such relief ‘at any time,’” 170
Md. App. at 712. Consequently, the intermediate appellate court held that Obomighie’s



                                               9
“right to seek relief under the UPPA expired simultaneously with the termination of his

probation.” Id. at 713.

                       The Parties’ Respective Views of the UPPA
                     in Light of Carafas, McMannis, and Obomighie

Petitioner’s Perspective

       Petitioner argues here that Obomighie was wrongly decided and McMannis should

stand, although it contains dicta that requires clarification. Petitioner points out what he

sees as a fundamental factual distinction between the two cases: Obomighie was in custody

when he filed his petition for post-conviction relief, and McMannis was not. As a

consequence, Petitioner argues, only Obomighie, but not McMannis, satisfied the

in-custody “jurisdictional” requirement of the post-conviction statute. In Petitioner’s view,

the substantively identical language in Article 27, § 645A(a) that is now CP § 7-101, when

read in conjunction with other provisions of the post-conviction statute, dictates that a

court’s jurisdiction over a post-conviction petition is controlled by the time of filing.

Petitioner directs us to the holding of the McMannis Court: “McMannis was not in the

custody of the State of Maryland within the meaning of [former] Art. 27, § 645A(a) when

this petition was filed, and consequently the Circuit Court for Allegany County was without

jurisdiction to entertain the claim for relief under the Post Conviction Procedure Act.” 311
Md. at 547.

       As Petitioner sees it, the Court of Special Appeals erred in Obomighie by drawing

upon certain dicta in McMannis to reason that courts would be divested of jurisdiction to

entertain an otherwise properly filed post-conviction petition when, at some point after


                                             10
filing, the petitioner was no longer in custody. For that proposition, Petitioner points to

several provisions of the UPPA. He asks us to read them together so that no language or

provision is rendered nugatory or contradictory to other provisions. He reasons as follows:

CP § 7-101 establishes that the UPPA “applies to a person convicted in any court in the

State who is: (1) confined under sentence of imprisonment; or (2) on parole or probation.”

CP § 7-102(a), in turn, provides that a person who satisfies the custody requirement “may

begin a proceeding under this title in the circuit court for the county in which the conviction

took place . . . if the person claims” a constitutional violation in the conviction or sentence;

lack of jurisdiction over the sentence; an illegal sentence; or that the sentence is otherwise

subject to collateral attack. There may be only one petition, CP § 7-103(a), which may be

filed “at any time,” CP § 7-102(a), so long as the petitioner satisfies the custody

requirement of CP § 7-101 and, absent “extraordinary cause,” the petition is filed within

ten years from the imposition of sentence, CP § 7-103(b).

       Petitioner also views CP § 7-109 as important to a proper interpretation of the

UPPA. That section addresses appellate review of the post-conviction court’s disposition

of the petition and provides in subsection (b)(3)(ii) that “[i]f the application for leave to

appeal is granted,” “the Court of Special Appeals may [] affirm, reverse, or modify the

order appealed from; or [] remand the case for further proceedings.” Petitioner argues that

“[n]othing in the language of § 7-109[] suggests that the right to apply for leave to appeal

[and, if the application is granted, the right to pursue the appeal on its merits] is limited to

convicted persons who are still in custody” when they pursue such relief.



                                              11
       Petitioner contests the Court of Special Appeals’ analysis of the interplay between

CP §§ 7-101 and 7-109: “The reasoning of the Court of Special Appeals, i.e., ‘that the

custody requirement of CP § 7-101 takes precedence over the appeals provisions of CP

§ 7-109,’ overlooks the presumption that the General Assembly ‘intends its enactments to

operate together as a consistent and harmonious body of law.’” State v. Bey, 452 Md. 255,

266 (2017) (internal quotation marks and brackets omitted). In Petitioner’s view, those

sections, as well as CP §§ 7-102 and 7-103, read together and in harmony with one another,

reflect the legislative purpose that, upon satisfaction of any conditions or limitations set

forth in each relevant section or subsection, a post-conviction petitioner is entitled to pursue

litigation of the petition until final disposition, including any appellate review of an adverse

decision by a lower court.

       Petitioner further asserts that the UPPA is consistent in purpose with the federal

habeas statute, 28 U.S.C. § 2254. He argues that the apparent legislative purpose behind

the UPPA is much like the purpose of the federal legislative scheme. He looks to the

Supreme Court’s conclusion in Carafas that, “under the statutory scheme, once federal

jurisdiction has attached in the District Court, it is not defeated by the release of the

petitioner prior to completion of proceedings on such application.” 391 U.S. at 238.

Petitioner maintains that the holding of Carafas provides a guidepost as we consider the

legislative purpose behind the UPPA.

       Petitioner also asks this Court to bear in mind that the UPPA, as a remedial statute,

Douglas v. State, 423 Md. 156, 175 (2011), is to be “construed liberally in favor of

claimants seeking its protection,” Hass v. Lockheed Martin Corp., 396 Md. 469, 495

                                              12
(2007). Petitioner contends that his proposed construction of the UPPA furthers this

interpretive canon.

The State’s Perspective

       The State urges affirmance of the opinion of the Court of Special Appeals. The

State asserts two grounds, one of which—that the appeal is moot—was not considered by

the intermediate appellate court. The State argues that Petitioner’s case is moot because

he has been released from custody. To support this contention, the State cites cases in

which this Court held that petitions for post-conviction relief are moot where the petitioner

was released from custody prior to the completion of appellate proceedings. See, e.g.,

Tucker v. Warden, 240 Md. 738 (1966) (per curiam); Noble v. Warden, 221 Md. 581 (1959)

(per curiam). For reasons we shall explain, we dispose of that argument in short order.

       The State’s second ground for affirmance, to which it devotes much of its attention,

adheres to the intermediate appellate court’s analysis. The State contends that the Court of

Special Appeals properly determined, under the plain language of the UPPA, that it was

divested of jurisdiction to consider Petitioner’s claim. The State asserts that, by its terms,

the UPPA “applies to a person convicted in any court in the State who is: (1) confined

under sentence of imprisonment; or (2) on parole or probation.” CP § 7-101. At the time

of his appeal, Petitioner was no longer subject to any of these conditions––imprisonment,

parole, or probation––to which the remedies under the UPPA apply. Consequently, on its

face, the statutory language excludes Petitioner from post-conviction relief, and the

intermediate appellate court correctly concluded as much.



                                             13
       The State further argues that its plain language reading of the UPPA is consistent

with the legislative history of the statute and case law interpreting the UPPA throughout

its development. The State notes that Maryland’s first post-conviction statute was codified

in 1958 and sought to create a single statutory procedure for collateral attacks to replace

the common law writs of habeas corpus and error coram nobis when a petitioner was in

custody, see State v. D’Onofrio, 221 Md. 20, 28–29 (1959), while retaining the common

law writs as a means for a petitioner no longer in custody to challenge collaterally a

criminal judgment, see Ruby v. State, 353 Md. 100, 106 (1999). See also Skok v. State, 361
Md. 52, 78 (2000) (“[T]here should be a remedy for a convicted person who is not

incarcerated and not on parole or probation . . . . Such a person should be able to file a

motion for coram nobis relief[.]”).5

       The State also points out that, although the National Conference of Commissioners

on Uniform State Laws released versions of the Uniform Post-Conviction Procedure Act

in 1966 and 1980, neither of which retained a custody requirement, Maryland did not adopt

either of the revised versions.        Instead, the custody requirement has survived in

substantially the same form, even through the 2001 recodification of Article 27 into the

Criminal Procedure Article. Moreover, the State claims, this Court has consistently—and

from the outset—dismissed applications for leave to appeal where, as here, the applicant




       5
         We do not address, beyond this note, the State’s argument that the availability of
coram nobis relief should play a role in our interpretation of the UPPA. It is enough to say
here that the availability of that common law writ does not bear on the interpretive task
before us, which is to discern the reach of the UPPA.
                                             14
had been released from custody. See, e.g., Tucker, 240 Md. 738; Spencer v. Warden, 223
Md. 678 (1960); Noble, 221 Md. 581.

                                            IV.

                                          Analysis

                                         Mootness

       “Ordinarily, a case becomes moot when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” McMannis v. State, 311 Md.
534, 538 (1988). The State contends that Petitioner’s post-conviction petition is no longer

“live” for consideration by the Court of Special Appeals, given his release from custody

prior to the conclusion of the appellate proceedings. In McMannis, this Court rejected a

similar claim of mootness, id at 538–39, and, relying on the reasoning of that Court, we do

likewise here.

       The McMannis Court looked to the Supreme Court’s decision in Carafas for

guidance. “The United States Supreme Court has held that a federal habeas corpus

proceeding is not necessarily rendered moot by a petitioner’s release from custody, and

that where the conviction results in collateral consequences in the form of substantial civil

penalties, the claim is not moot.” McMannis, 311 Md. at 539 (citing Carafas, 391 U.S. at

237–38). Significant collateral consequences flow from Petitioner’s felony convictions for

first-degree assault. For example, he is disqualified from jury service6; regulated firearm




       6
           Md. Code Ann., Cts. & Jud. Proc. § 8-103(b)(4).

                                             15
possession7; certain employment opportunities8; and military service.9 Despite Petitioner’s

release from custody, he now suffers and will continue to suffer those consequences. See

id. We hold that Petitioner’s claim is not moot.

                                 Jurisdiction under the UPPA

       The ultimate question before us is whether the Court of Special Appeals properly

dismissed Petitioner’s case because it was divested of jurisdiction at the moment Petitioner

was no longer “in custody” for purposes of the UPPA. For reasons that follow, we conclude

that jurisdiction under the UPPA is determined upon the filing of a petition for post-

conviction relief and, absent a procedural default by the petitioner at the outset or any time

thereafter, is not defeated upon the release of the petitioner from custody prior to

completion of any appellate review. To reach that conclusion, we must look to the UPPA.

We rely on the rules of statutory construction in our analysis.

       The cardinal rule of statutory construction is to ascertain and effectuate the General

Assembly’s intent. “[O]ur primary goal is always to discern the legislative purpose, the

ends to be accomplished, or the evils to be remedied by a particular provision, be it

statutory, constitutional or part of the Rules.” Evans v. State, 420 Md. 391, 400 (2011)

(quoting Ray v. State, 410 Md. 384, 404 (2009)). The starting point of any statutory



       7
           Md. Code Ann., Pub. Safety § 5-133(b)(1).
       8
        See Dep’t Legis. Servs., Collateral Consequences of a Criminal Conviction 23–
32 (2009), https://perma.cc/ZE5G-YPEQ (last visited June 18, 2018) (listing the
“Professional Licensure Felony Conviction Restrictions in Maryland”).
       9
           10 U.S.C. § 504(a).
                                             16
analysis is the plain language of the statute, Phillips v. State, 451 Md. 180, 196 (2017),

viewed in the “context of the statutory scheme to which it belongs,” Brown v. State, 454
Md. 546, 551 (2017). We presume, moreover, that the General Assembly “intends its

enactments to operate together as a consistent and harmonious body of law, and, thus, we

seek to reconcile and harmonize the parts of a statute, to the extent possible consistent with

the statute’s object and scope.” State v. Bey, 452 Md. 255, 266 (2017). We do that “by

first looking to the normal, plain meaning of the language of the statute, reading the statute

as a whole to ensure that no word, clause, sentence or phrase is rendered surplusage,

superfluous, meaningless or nugatory.” Evans, 420 Md. at 400 (quoting Ray, 410 Md. at

405).

        It is settled that when a statute’s language is “clear and unambiguous, we need not

look beyond the statute’s provisions and our analysis ends.” Phillips, 451 Md. at 197

(quoting Douglas v. State, 423 Md. 156, 178 (2011)). Yet, it is also “settled that the

purpose of the plain meaning rule is to ascertain and carry out the real legislative intent.”

Allen v. State, 402 Md. 59, 73 (2007). “What we are engaged in is the divination of

legislative purpose or goal.      Indeed, . . . the plain-meaning rule is not a complete,

all-sufficient rule for ascertaining a legislative intention. The meaning of the plainest

language is controlled by the context in which it appears.” Id. at 74 (quoting Kaczorowski

v. Mayor & City Council of Balt., 309 Md. 505, 514 (1987)). To that end, “we may find

useful the context of a statute, the overall statutory scheme, and archival legislative history

of relevant enactments.” Evans, 420 Md. at 400 (quoting Ray, 410 Md. at 405).



                                              17
       We begin with the recognition that, read alone, CP § 7-101 could be interpreted as

the Court of Special Appeals did here when it dismissed Petitioner’s appeal upon his

release from custody. But that interpretation of CP § 7-101, while perhaps conforming, at

least superficially, to its plain language, ignores the requirement that statutory construction

must be reasonable and consistent with the overall legislative scheme and must not render

any other provision of the scheme meaningless or nugatory, much less “absurd, illogical,

or incompatible with common sense.” State v. Neiswanger Mgmt. Servs., LLC, 457 Md.
441, 459 (2018) (quoting Lockshin v. Semsker, 412 Md. 257, 276 (2010)). It defies logic

to conclude that the General Assembly intended that a circuit court or, as here, an appellate

court would lose jurisdiction to entertain the merits of a properly filed post-conviction

petition solely because at some point during the still-live action, the petitioner’s status

changed from “in custody” to “not in custody.” Indeed, such an outcome borders on the

absurd.

       To best understand CP § 7-101, we must read it in the context of the overall

legislative scheme that is the UPPA. That is particularly so, given the 2001 recodification

of former Article 27, §§ 645A–J to what is now the UPPA. The Revisor’s Notes to each

of the new sections in Subtitle 1 of the Criminal Procedure Article make clear that they

were recodified without substantive change. One need only compare the predecessor and

current versions of the post-conviction statute to appreciate that, in the process of

recodification, among other non-substantive changes, the text of § 645A was split into

various subsections that are now found within Subtitle 1 of the UPPA. Though one might

be tempted to read each of the various sections of Subtitle 1 in isolation, the Revisor’s

                                              18
Notes imply the opposite: Each section should be read in conjunction with the others to

extract a meaning that harmonizes the various provisions. Certainly, any reader of the

lengthy paragraph that was former § 645A(a) would have been inclined to do the same.

       When we read CP § 7-101 not in isolation but together with other sections of

Subtitle 1, we are persuaded that Petitioner has the better part of the argument. The

“custody requirement” set forth in CP § 7-101—“This title applies to a person convicted

in any court in the State who is: (1) confined under sentence of imprisonment; or (2) on

parole or probation”—must be read in conjunction with CP § 7-102. That section grants a

petitioner, who must then be in custody, the right to “begin a proceeding under this title in

the circuit court for the county in which the conviction took place at any time.” The

petitioner must comply with certain conditions that are laid out in that same section. The

petitioner’s claim or claims must fall within the list of those permitted by CP § 7-102(a)(1)–

(4); and, as provided by CP § 7-102(b)(1) and (2), the petitioner must “seek[] to set aside

or correct the judgment or sentence,” and the alleged error must not have “been previously

and finally litigated or waived.” Sections 7-101 and 7-102 must be read together with CP

§ 7-103, which prescribes the number of petitions (one) and the time within which the

petition must be filed (within ten years after the sentence was imposed). The remaining

provisions of Subtitle 1 further address, for example, the terms “finally litigated” and

“waived,” CP § 7-106; provide the right to counsel and a hearing, CP § 7-108; and, of

relevance here, provide the right to file an application for leave to appeal from a final circuit

court order, CP § 7-109.



                                               19
       Reading Subtitle 1 as a whole leads us to conclude that the more reasonable

construction of CP § 7-101 is to require the petitioner to be “in custody” at the time of

filing and not, as the State would have it, to require the petitioner to remain in custody

throughout litigation of the petition, including the appeal, if any.

       We disagree with the State that even in the thirty years since McMannis was

decided, this Court has consistently restricted post-conviction relief to those petitioners

who remained in custody until full completion of litigation. For that proposition, the State

cites Ruby v. State, 353 Md. 100, 106 n.4 (1999); Fairbanks v. State, 331 Md. 482, 492 n.3

(1993); and Randall Book Corp. v. State, 316 Md. 315, 321 (1989). Those cases do not

assist the State’s cause. The only mentions of the UPPA in Ruby and Fairbanks are limited

to footnotes. Ruby, 353 Md. at 106 n.4; Fairbanks, 331 Md. at 492 n.3. Ruby, moreover,

is not a post-conviction case, but rather involved the writ of error coram nobis. 353 Md.

at 102. Fairbanks merely restated the holding of McMannis that one must be in custody at

the time of filing; Fairbanks did not hold, as the State claims, that post-conviction relief is

(or should be) limited to those in custody throughout appellate review. 331 Md. at 492 n.3.

       As for Randall Book Corp., under no circumstances could that case be read to

require that a petitioner remain in custody throughout post-conviction proceedings. There,

the petitioner’s sentence was limited to the payment of fines, and we held that the

predecessor to the UPPA was therefore inapposite because it “applies only to persons who

are ‘either incarcerated under sentence of death or imprisonment or on parole or

probation.’” 316 Md. at 321 (quoting Art. 27, § 645A(a)).



                                              20
       We also find unconvincing the State’s contention that the General Assembly’s

apparent non-responsiveness to the Uniform Law Commission’s Uniform Post-Conviction

Procedure Act, which eliminated the custody requirement, suggests that the General

Assembly intended for petitioners to remain in custody throughout post-conviction

appellate proceedings. The Revisor’s Notes to the 2001 recodification of the Criminal

Procedure Article reflect no such intention, and we can find no Maryland case—save

Obomighie, which we overrule today—to support the claim.

       Finally, though we are not required to duplicate here the Supreme Court’s treatment

of the federal habeas statute in Cafaras, we are persuaded nonetheless to follow it. Before

the Supreme Court was the question whether the Court was divested of jurisdiction to

consider the petitioner’s application for writ of habeas corpus because he was released from

custody before the completion of appellate review. 391 U.S. at 237. In concluding that it

was not divested of jurisdiction, the Court first examined the federal habeas statute, which,

like the UPPA, requires an applicant to be “in custody” at the time of filing. 28 U.S.C.

§ 2241(c); 391 U.S. at 238. Moreover, not unlike the reopening provision of the UPPA—

CP § 7-104, which grants courts discretion to reopen a post-conviction proceeding if the

court decides that the action is “in the interests of justice”—the federal habeas statute

directs a court to “dispose of the matter as law and justice require,” 28 U.S.C. § 2243. The

Supreme Court determined that this statutory language and the legislative history of the

statute contemplated relief beyond immediate release from custody. 391 U.S. at 238–39.

The Court concluded that Carafas, who had suffered delays over the eight years he had

been litigating his allegedly unlawful conviction, “should not be thwarted now and required

                                             21
to bear the consequences of [an] assertedly unlawful conviction simply because the path

has been so long that he has served his sentence.” Id. at 240. Having established that once

a federal district court has jurisdiction over an application for writ of habeas corpus,

jurisdiction is not defeated upon that applicant’s release from custody, the Supreme Court

held that Carafas was entitled to consideration of his application on its merits. Id. at 238–

39, 242.

       Like Carafas, Petitioner’s path to correct an alleged injustice has been long and, so

far, unfruitful. Petitioner was convicted in 2009 and, like Carafas, “has been attempting to

litigate his constitutional claim ever since”—first on direct appeal and then through

post-conviction relief. Id. at 239–40. Petitioner should not be denied full disposition of

his challenge simply because, like most convicted defendants who choose to contest their

judgments, he chose to seek direct appeal before a collateral attack. Nor should he be

penalized by the happenstance beyond his control that his post-conviction petition lingered

in the lower courts for more than five years. In the words of the Supreme Court, “[t]here

is no need in the statute, the Constitution, or sound jurisprudence for denying [] petitioner

his ultimate day in court.” Id. at 239.

       That we are persuaded by the reasoning underlying the Carafas decision is not to

say, however, that our holding applies only to those who have suffered such delays. Rather,

as in Carafas, our holding is broader: Whenever a timely petition for post-conviction relief

is filed, absent the petitioner’s procedural default at any point in the process, Maryland

courts retain jurisdiction throughout consideration of the petition, including appellate

review, notwithstanding any intervening release from custody.

                                             22
                     Clarifying McMannis and Overruling Obomighie

       We also take this opportunity to clarify the reach of our decision in McMannis.

McMannis simply established the jurisdictional requirements of filing, which are satisfied

if a petitioner is in custody at the time he or she files a petition for post-conviction relief.

This Court’s dicta notwithstanding, that case should not be interpreted to require custody

at every stage of post-conviction proceedings or to divest a reviewing court of jurisdiction

if the petitioner is released from custody. Accordingly, our holding today—that courts

retain jurisdiction even if the petitioner is released from custody after filing—is not in

conflict with and does not require overruling that decision.

       Our holding today does mandate overruling the Court of Special Appeals’ decision

in Obomighie. Obomighie filed his petition in circuit court while on probation. Seven

days later, he completed his probation, and therefore was no longer in custody, but the

circuit court had not yet held a hearing on the petition. 170 Md. App. at 710. The

intermediate appellate court dismissed Obomighie’s petition, holding that the circuit court

was divested of jurisdiction when Obomighie was released from custody. Id. That holding

is in direct conflict with our decision today and must be overruled.

                                              V.

                                         Conclusion

       For the foregoing reasons, we reverse the Court of Special Appeals’ judgment

dismissing the appeal and remand the case to that court to consider the merits of Petitioner’s

appeal.



                                              23
     JUDGMENT OF THE COURT OF
     SPECIAL APPEALS REVERSED.
     WE REMAND TO THAT COURT
     FOR FURTHER PROCEEDINGS
     CONSISTENT     WITH     THIS
     OPINION. COSTS TO BE PAID BY
     RESPONDENT.




24
Circuit Court for Cecil County
Case No. 07-K-06-000806
Argued: March 2, 2018                IN THE COURT OF APPEALS

                                           OF MARYLAND

                                                 No. 63

                                         September Term, 2017

                                 __________________________________

                                       WILLIAM LOUIS KRANZ
                                                       v.
                                       STATE OF MARYLAND
                                 __________________________________

                                      Barbera, C.J.,
                                      Greene,
                                      Adkins,
                                      McDonald,
                                      Watts,
                                      Hotten,
                                      Getty,

                                                 JJ.
                                 __________________________________

                                     Dissenting Opinion by Hotten, J.
                                 __________________________________

                                      Filed: June 21, 2018
       Respectfully, I dissent and would affirm the judgment of the Court of Special

Appeals.

      Maryland Code (2001, 2008 Repl. Vol.), § 7-101 of the Criminal Procedure Article,
(“Crim. Proc.”) provides:

       This title applies to a person convicted in any court in this State who is:

           (1) confined under sentence of imprisonment; or

           (2) on parole or probation.

As the Court of Special Appeals explained, imbedded in § 7-101 is a “custody”

requirement, which must first be satisfied to give an appellate court jurisdiction. As

expressed by that Court:


       To be eligible for relief under Title 7, the convicted person must, as we
       explained in Obomighie, be presently either incarcerated or on parole or
       probation, because Crim. Proc. § 7-101 “uses the present tense when it states
       that ‘[t]his title applies to a person . . . who is . . . on parole or probation.’”
       170 Md. App. [708], 711, 908 A.2d 132, [134 (2006)] (emphasis added).
       And, concomitantly, as we further explained, the language, in Crim. Proc.
       §7-101, setting forth those to whom the Act applies, “is equivalent, under the
       doctrine of expressio unius, to saying that people who do not meet [the
       ‘custody’ requirement] are ineligible” for postconviction relief “because they
       are outside the scope if the statute.” Id.

Kranz v. State, 233 Md.App. 600, 609, 168 A.3d 986, 991 (2017).

       I agree with the Court of Special Appeals that Petitioner was neither “confined under

sentence of imprisonment,” or “on parole or probation” during the pendency of his appeal,

thereby divesting the appellate courts of jurisdiction. Accordingly, I respectfully dissent.